               IN THE UNITED STATES DISTRICT COURT
                   FOR THE DISTRICT OF NEBRASKA

ROBERT BAILEY

                   Plaintiff,                            4:19-CR-3132

vs.                                                      JUDGMENT

CITY OF BELLEVUE, NEBRASKA,
a political subdivision of the State of
Nebraska,

                   Defendant.


      On the parties' joint motion for dismissal with prejudice (filing 268), this

case is dismissed with prejudice, with each party responsible for its own costs

and attorney's fees and complete record waived.



      Dated this 14th day of July, 2021.


                                            BY THE COURT:



                                            John M. Gerrard
                                            Chief United States District Judge
